Title: To George Washington from James Mercer, 15 October 1789
From: Mercer, James
To: Washington, George


          
            Sir
            Virginia—Fredericksbg Oct: 15th 1789
          
          I hope the necessity of the Case, will be a sufficient appollogy for my intruding myself on your Excellency, who must be too much engaged in the business belonging to yr important & very high office, to attend to business of a private Nature—I have however purposely delayed this application untill the recess of Congress, hoping that your Excellency may by that event, have the leisure to favour my request.
          The Records accompanying this, will shew your Excellency,

that this request is justifyable as far as the Consent of the parties interested requires—and I doubt not, if Leisure permits I shall be favoured with your Excellency’s answer previous to the 2d Day of December.
          It is however necessary for your Excellency’s understanding the points to which your answer is thought to be material to inform you, that I am sued as an attorney of my late Brother Colo. George Mercer by Wm Dawson—for three years Stewardship & the Shares of Crops made on my Brothers plantations in Frederick County for three years—previous to the Sale thereof in the year 1774 and for turning him off without Notice at the Sale, greatly to his Loss.
          The truth is, this Man was the most Stupid & ignorant Man ever entrusted with even the Care of Six Negroes—I never saw him from the time of first employing him but for an hour or so—never had or cou’d get any account from him the whole time—& was allways paying orders to Sherifs—blk Smiths Carpenters Wagoners &ca and the little that was made except the Wheat delivered at your Mill, he applyed to his own use, he sold the Stock at his pleasure, and went so far as to pillage the Lands of pine Timber, tho a very precious Article to the Estate—In one word his Conduct compelled my Brother to sell his Estate, which is now totally gone and now he demands of me out of my own Estate a Debt which if just cou’d have paid out of my Brother’s Estate, had he given Notice thereof while there was any Estate left—But on the contrary tho’ he promised me in your Excellency’s presence at the Sale to come & settle with me so soon as the sale shou’d be over, I never saw, nor heard of or from him, from the conclusion of the Sale untill the day I was arrested at his Suit about two years ago, after an interval of thirteen years; by which all persons privy to his bad Conduct, are now either dead, or removed to Kentucky—I trust however that your Excellency may at this day recollect enough to do me justice before Gentlemen—this Suit being now referred to such & got out of the Hands of Overseers, the common Jurors in Virginia.
          I have, also to shorten your Excellency’s trouble as much as I cou’d drafted a form of what I expect your recollection will enable you to say on this Subject which may be the easier varyed shou’d my expectations exceed your recollection—tho’ I think it probable that you may remember the wretched situation of

the plantations under his care at the time of the Sale—his stupidity, & allmost idiotism at the Sale, so that he did not even know the Negroes or any thing else & was of no more use than a perfect Stranger[.] It is yet more likely that you may recollect the Trick he meant to put upon us, by directing us a round about Route to Mr Booths where we went to dine on a Sunday—purposely to avoid our seeing the Pine Timber cut on the Right Road which he sold to one Brady who had a saw mill—this I well remember accusing him off before you to convince you that I knew nothing of his flagitiousness, and I hope you recollect this & in particular, that he begged me not to say any thing to him then—and that he promised to come down & settle with me so soon as I shou’d be returned from the Sale.
          I have now only to add, that Dawson declines writing your Excellency as was agreed upon, he having nothing to communicate; I am therefore compelled to make my application singly—And beseeching your excuse for this trouble I beg leave to assure your Excellency that I am with the highest Respect & with constant prayers for your Happiness—Yr Excellency’s most respectfull—most obedient & very humble Servant
          
            Js Mercer
          
        